DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2020 has been entered.
Response to Amendment
Applicant's arguments received on 08/16/2020 in which claims 1-2, 7 and 9 are amended, claims 1 and 9 are independent claims. New added claim 21. Claims 1-5, 7-14 and 21 have been examined and are pending in this application.
New amended claim 1 would be overcome claim rejection - 35 USC § 112, First Paragraph, and Second Paragraph on previous OA.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2017/0092581 A1; hereinafter ‘Chiu’), in view of Fehler (US 2018/0374769 A1; hereinafter ‘Fehler’).

Regarding Independent claim 1, Chiu’s Fig. 17-19 discloses a package structure, comprising: 
an insulating encapsulation (42, Fig. 18 (considered with Fig. 10), [0023]);
a semiconductor die (34, (considered with Fig. 10) , [0023]), encapsulated in the insulating encapsulation (42); and 
a redistribution circuit structure (43, [0047]), comprising conductive patterns (the combination of elements 44 and 48, [0044-0045]) and a main plate (i.e., main portion of metallization layer 90, [0046]) separated (see Fig. 18 below) from the conductive patterns (the combination of elements 44 and 48) by slits (i.e., the opening, see examiner mark-up Fig. 18 below), wherein the conductive patterns each comprise:
a first portion (see examiner mark-up Fig. 18 below);
at least one second portion (see examiner mark-up Fig. 18 below); and
at least one connecting portion (see examiner mark-up Fig. 18 below), wherein a first edge of the at least one connecting portion is connected to the first portion, a second edge of the at least one connecting portion is connected to the at least one second portion, the first edge is opposite to the second edge, and a length of the first edge is greater than a length of the second edge (see Examiner mark-up Fig. 18 below), and 
Chiu do not explicitly disclose

Fehler’s Fig. 3A-3B discloses wherein a plurality of arc-shape openings (23.11, [0049]) are located within the first portion (i.e., the potion of 23.11 forming in region 23.1, see Fig. 3A), and the plurality of arc-shape openings (23.11) are spaced away from one another and arranged in a concentric manner (element 23.11 having a common center concentric circles. Therefore, 23.11 as shown in Fig. 3A is arrange in the concentric).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to recognize to substituted or replace the conductive patterns having a plurality of arc-shape openings are located within the first portion, and the plurality of arc-shape openings are spaced away from one another and arranged in a concentric manner (Fehler Figs. 3A-3B) of Fehler to modifies the conductive patterns 44 and 48 (Chiu Fig. 18) of Chiu. One of ordinary skill in the art would have been motivated to make this modification in order to design stress relief structures into the redistribution layer pad in order to reduce or even prevent redistribution layer fatigue (Fehler, [0023]).













    PNG
    media_image1.png
    346
    404
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    754
    507
    media_image2.png
    Greyscale


Regarding claim 2, Chiu’s Fig. 17-19 discloses the package structure of claim 1, wherein 
the slits (center piece 88 is located around contours of the conductive patterns (the combination of elements 44 and 48), see Fig. 18) are conformally located along contours of the conductive patterns (the combination of elements 44 and 48, see Fig. 18), respectively, and
wherein a width of each of the slits is constant (the width of each of the slits show on Fig. 18 is assumed not to change).
Regarding claim 4, Chiu’s Fig. 18 and 19 discloses the package structure of claim 1, wherein 
the at least one connecting portion further has a third edge and a fourth edge, the third edge and the fourth edge are non-parallel, and ends of each of the third edge and the fourth edge are respectively connected to one end of the first edge and one end of the second edge (see examiner mark-up Fig. 18 above), 
Chiu does not teach wherein a distance between the first edge and the second edge is approximately from 50µm to 70µm.
The Examiner mark-up Fig. 18 above shown the distance between the first edge and second edge, but does not expressly teaches wherein a distance between the first edge and the second edge is approximately from 50µm to 70µm. It would have been obvious to one of ordinary skill in art to use teaching of Chiu in the range as claimed, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
Furthermore, the applicant has not established the criticality of distance between the first edge and the second edge, and since these parameters are in common use in similar devices in the art. Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 5, Chiu’s Fig. 17-19 discloses the package structure of claim 4, wherein 
an included angle between extending lines of the third edge and the fourth edge (see examiner mark-up Fig. 18 above) is approximately from 50 degrees to 70 degrees.
Regarding claim 7, Chiu’s Fig. 17-19 discloses the package structure of claim 1, wherein 
wherein a width (E and F, Fig. 17, [0040-0041]) of each of the plurality of arc-shape openings (46 and 58, Fig. 17, [0040-0041]) is about 5µm to about 25µm ([0040-0041]). 
Chiu does not expressly teaches a width of each of the plurality of arc-shape openings is approximately from 40µm to 50µm. However, Chiu teaches a width (E and F, Fig. 17, [0040-0041]) of each of the plurality of arc-shape (46 and 58, Fig. 17) openings is about 5µm to about 25µm ([0040-0041]). Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Chiu in the range as claimed in order to change the distance of each of the plurality of arc-shape openings of the device, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to try the particular claimed dimensions because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Furthermore, the applicant has not established the criticality of the distance of each of the plurality of arc-shape openings, and since these parameters are in common use in similar devices in the art. Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 8, Chiu’s Fig. 17-19 discloses the package structure of claim 7, wherein 
the plurality of arc-shape openings (46 and 58, see Fig. 17) are spaced away from one another (see Fig. 17),
Chiu does not expressly teaches of arc-shape openings (46 and 58, see Fig. 17) are spaced away from one another with an equal distance ranging from about 20pm to about 40pm.. Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Chiu in the range as claimed in order to change the spaced away from one another of each of the plurality of arc-shape openings of the device, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to try the particular claimed dimensions because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Furthermore, the applicant has not established the criticality the spaced away from one another of each of the plurality of arc-shape openings, and since these parameters are in common use in similar devices in the art. Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2017/0092581 A1; hereinafter ‘Chiu’), in view of Fehler (US 2018/0374769 A1; hereinafter ‘Fehler’), and further in view of Hsieh (US 2015/0041985 A1; hereinafter ‘Hsieh’).
Regarding claim 3, Chiu’s Fig. 18 and 19 discloses the package structure of claim 2, but does not teach wherein 
a width of the slits (see examiner mark-up Fig. 18 above) is approximately from 40µm to 50µm.
However, Chiu paragraph [0044 and 0045] show the distance B (from 100-250µm), distance H (70-100µm), that mean the slit (opening, see Fig. 18) is about 30-150µm.
Chiu does not expressly teaches a width of the slits (see examiner mark-up Fig. 18 above) is approximately from 40µm to 50µm, However, Chiu paragraph [0044 and 0045] show the distance B (from 100-250µm), distance H (70-100µm), that mean the slit (opening, see Fig. 18) is about 30-150µm. Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Chiu in the range as claimed in order to change the distance of slit (opening) of the device, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to try the particular claimed dimensions because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Furthermore, the applicant has not established the criticality of a width of the slits is approximately from 40µm to 50µm, and since these parameters are in common use in similar devices in the art. Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 11, Chiu’s Fig. 18 and 19 discloses the package structure of claim 2, but does not teach wherein 
a width of the slits (see examiner mark-up Fig. 18 above) is approximately from 40µm to 50µm.
However, Chiu paragraph [0044 and 0045] show the distance B (from 100-250µm), distance H (70-100µm), that mean the slit (opening, see Fig. 18) is about 30-150µm.
Chiu does not expressly teaches a width of the slits (see examiner mark-up Fig. 18 above) is approximately from 40µm to 50µm, However, Chiu paragraph [0044 and 0045] show the distance B (from 100-250µm), distance H (70-100µm), that mean the slit (opening, see Fig. 18) is about 30-150µm. Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Chiu in the range as claimed in order to change the distance of slit (opening) of the device, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to try the particular claimed dimensions because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Furthermore, the applicant has not established the criticality of a width of the slits is approximately from 40µm to 50µm, and since these parameters are in common use in similar devices in the art. Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2017/0092581 A1; hereinafter ‘Chiu’), in view of Fehler (US 2018/0374769 A1; hereinafter ‘Fehler’), and further in view of Kivikero (US 2013/0175075 A1; hereinafter ‘Kivikero’).
Regarding claim 21, Chiu’s Fig. 17-19 discloses the package structure of claim 1, but does not explicitly disclose
 wherein for each conductive pattern (the combination of elements 44 and 48, [0044-0045]) located on one diagonal line of the package structure (see top view of Fig. 18 above),
wherein the one diagonal line of the package structure (see top view of Fig. 18 above) is a comer-to-corner line that joins two opposite comers of the package structure and passes and intersects with a center of the package structure in a top view thereof (see top view of Fig. 18 above).
Chin in view of Fehler do not clearly shown
a first extending direction of a line passing through a center of the first portion and a center of the at least one connecting portion is different from a second extending direction of the one diagonal line of the package structure,
Kivikero’s Fig. 2 shown a first extending direction (contact elements 6 and conducting lines 8 extending to first extending direction) of a line passing through a center of the first portion (see Fig. 2) and a center of the at least one connecting portion is different from a second extending direction (another contact elements 6 and conducting lines 8 extending to second extending direction (different direction)) of the one diagonal line of the package structure (see Fig. 1),
Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Kivikero to teachings of Chiu to modifies the conductive patterns 44/48 (Chiu Fig. 18) of Chiu having connecting portion of element 44 is different from a first extending direction and a second extending direction of the one diagonal line as show in Figure 2 of Kivikero, that it was a known suitable way to use for predictable result to shown conductive trace or conductive line direction up and down to square grid, that would have been understood the common way to use for package structure of Chin, whether the conductive trace runs up and down or along the diagonal would have been expected to function equally well.
Claims 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2017/0092581 A1; hereinafter ‘Chiu’), in view of Kivikero (US 2013/0175075 A1; hereinafter ‘Kivikero’).
Regarding Independent claim 9, Chiu’s Fig. 17-19 discloses a package structure, comprising: 
an insulating encapsulation (42, Fig. 18 (considered with Fig. 10), [0023]);
a semiconductor die (34, (considered with Fig. 10) , [0023]), encapsulated in the insulating encapsulation (42); and 
a redistribution circuit structure (43, [0047]), comprising at least one metallization layer (90, [0046]) having a main portion (see Fig. 18) and conductive patterns (the combination of elements 44 and 48 (via connections 48 connect an overlying line (e.g., an overlying conductive lines 44, see Fig. 19), [0025 and 0044-0045]) separated from the main portion through slits (i.e., opening, see Fig. 18 below), wherein the conductive patterns each comprise:
a first portion (see examiner mark-up Fig. 18 above);
at least one second portion (see examiner mark-up Fig. 18 above); and
at least one connecting portion (see examiner mark-up Fig. 18 above), connecting the first portion and the at least one second portion (see examiner mark-up Fig. 18 below),
Chiu does not explicitly disclose
wherein for each conductive pattern located on one diagonal line of the package structure, a first extending direction of a line passing through a center of the first portion and a center of the at least one connecting portion is different from a second extending direction of the one diagonal line of the package structure,
wherein the one diagonal line of the package structure is a comer-to-corner line that joins two opposite comers of the package structure and passes and intersects with a center of the package structure in a top view thereof.
Kivikero’s Fig. 2 shown for each conductive pattern (6/8, [0046]) located on one diagonal line (see Fig. 2) of the package structure (see Fig. 1), a first extending direction of a line passing through a center of the first portion and a center of the at least one connecting portion (the portion of element 8, see Fig. 2) is different from a second extending direction of the one diagonal line (see Fig. 2) of the package structure, wherein the one diagonal line (Fig. 2 is similarly with applicant figure 10 shown the diagonal line from comer-to-corner line) of the package structure (see Fig. 2) is a comer-to-corner line that joins two opposite comers of the package structure and passes and intersects with a center of the package structure in a top view thereof (see Fig. 2). 
Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Kivikero to teachings of Chiu to modifies the conductive patterns 44/48 (Chiu Fig. 18) of Chiu having connecting portion of element 44 is different from a second extending direction of the one diagonal line as show in Figure 2 of Kivikero, that it was a known suitable way to use for predictable result to shown the line direction up and down to square grid, that would have been understood the common way to use for package structure to function equally well.
Regarding claim 10, Chiu’s Fig. 17-19 discloses the package structure of claim 9, wherein 
the slits (i.e., opening, see Fig. 18 above) are conformally located along contours of the conductive patterns (the combination of elements 44 and 48, [0044-0045]), respectively.
Regarding claim 12, Chiu’s Fig. 17-19 discloses the package structure of claim 9, wherein 
the at least one connecting portion is located outside the first portion, the at least one connecting portion has two nonparallel edges, ends of the two non-parallel edges distancing with a first gap are connected to the first portion, other ends of the two non-parallel edges distancing with a second gap are connected to the at least one second portion, and the first gap is greater than the second gap (see examiner mark-up Fig. 18 above).
Regarding claim 13, Chiu’s Fig. 17-19 discloses the package structure of claim 12, wherein 
an included angle (see examiner mark-up Fig. 18 above) between extending lines of the two non-parallel edges is approximately from 50 degrees to 70 degrees (see examiner mark-up Fig. 18 above).
Regarding claim 14, Chiu’s Fig. 17-19 discloses the package structure of claim 9, wherein 
a plurality of arc-shape openings (46 and 58, Fig. 17, [0040-0041]) are located within the first portion (see examiner mark-up Fig. 18 above), and the plurality of arc-shape openings are spaced away from one another (see Fig. 17) and arranged in a concentric manner (i.e., denoting circles, arcs, or other shapes which share the same center, the larger often completely surrounding the smaller).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-14 and 21 have been considered but are moot because a new reference (Fehler figure. 3A-3B and Kivikero figures 1-2) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                                                                                                                                                                                                                            
/LONG H LE/
Examiner, Art Unit 2815